Mr. Justice Magruder, dissenting: - I do not concur in the conclusion reached by this opinion nor in the reasoning by which that conclusion is supported. The children and heirs of Charles Herrick have the better title and were in possession of the property when the cross-bill was filed. The deposition of Rhodes and the admissions in the answer to the cross-bill establish such possession. The claims of appellant rest upon a purely speculative title obtained by Silas B. Gassette from one Beaubien. By deed dated Novemher 27,1872, Gassette executed a quit-claim deed to Thaddeus B. Beecher of lot 3, being the north half of the Laframboise Reservation, except ten acres previously conveyed by him to one Kate Beaubien. Lot 3 contains 320 acres, so that 310 acres were conveyed to Beecher. The amount paid for the conveyance to Beecher was only about $300.00, or less than $1.00 per acre. The opinion finds this land to be worth about $200.00 per acre or $62,000.00: That Gassette wás willing to part with his interest for $300.00 shows how little value he placed upon it. What William C. Grant purchased at the assignee’s sale was merely the Beaubien-Gassette-Beecher title, which was manifestly not worth any more than he paid for it. Sublots 2 and 3 of lot 3 consisted of 20 acres only. They were conveyed to Beecher for less than $20.00. Sublot 3 consisting of 10 acres and another lot consisting of 5 acres with certain improvements upon them were conveyed to Charles Herrick in October, 1872, for $6000.00. The Burnt Records petition was filed in the Superior Court by Beecher on December 21, 1872, and the decree confirming the title in. him was rendered on November 12, 1873. Certain creditors filed a petition in bankruptcy against Beecher in the U. S. District Court on October 18, 1873; he was declared a bankrupt on October 21, 1873; in November of same year Hancock was appointed assignee and became vested with the title of Beecher by conveyance of the register. Herrick was a defendant in the Burnt Records proceeding and was represented by Grant, but there is nothing in the record to show that Grant had anything to do with the prosecution of that proceeding. On the contrary he seems to have resisted it. A default was in some way obtained against his client, and he tried to stay the proceeding by suggesting the bankruptcy of the petitioner. He was connected with the proceedings in the bankruptcy Court for the sale of Beecher’s interest, and had a right to obtain in that way the baseless claim which rested as a cloud on the Herrick title. On July 1, 1875, upon application of the assignee, the U. S. District Court entered an order for the sale of the Beecher interest, which was accordingly sold to Grant; the sale was confirmed on March 17, 1876; the assignee executed a deed to Grant on April 24,1876, which deed was recorded on April 26,1876. The sale made by the assignee under the orders of the Bankrupt Court, and the deed executed to carry it out, were valid. As has already been stated, there was no inadequacy in the -price paid. The title of Beecher had become vested in the assignee. The U. S. Court had jurisdiction of the subject- ' matter and full power and authority to order the sale. Even if the petition did not allege that the sale was to be made to raise money to pay debts, such objection cannot be urged in this collateral proceeding. The court having jurisdiction of "the insolvent by the institution of the bankruptcy proceeding could take such steps as it saw fit to wind up the estate and dispose of the assets. The objection, that Beecher held the title in trust for Sayles and Walker, and therefore that the interest of Sayles and Walker was not cut off by the decree in the burnt records proceeding, amounts to nothing. There is nothing in the record to show that Grant, as purchaser at the assignee’s sale, had any notice whatever of the interest of Sayles and Walker, nor were there any circumstances to put him upon inquiry as to -whether or not Beecher was a mere trustee. The idea of calling Beecher a trustee for Sayles & Walker; would appear to have been an afterthought to get rid of the • title acquired by Grant at the assignee’s sale. The declaration of trust, in which Beecher recites that he holds the property in trust for Sayles & Walker, was not acknowledged by Beecher until December 27,1877, more than a year after Grant’s purchase. Selden Fish was the attorney, who filed and swore to the’ petition in the burnt records proceeding and managed the case from beginning to end. He paid the money to Gassette and' had the deed made by Gassette to Beecher. He acted as attorney in fact for Beecher under a power of attorney executed! by the latter, but not recorded. In one part of his testimony,. he says that the 20 acres in controversy was a part of his fee and that he regarded himself as the owner of it, and not only so, but as the owner of the whole tract of 310 acres. If this was true, then in conducting the burnt records suit, he allowed Beecher to be held out as the owner. Indeed he swears in the petition that Beecher was the owner. Fish also swears, that he was the attorney of both Beecher and Sayles & Walker, and that he and Sayles & Walker put the title in Beecher, because Sayles & Walker were in debt.. If they put the title in Beecher to keep it away from their creditors, the trust was a fraudulent one, and a court of equity will give it no countenance. Beecher was a mere man of putty in the hands of Fish and Sayles & Walker. But even if it be true, that Beecher was the trustee of Sayles & Walker, he allowed his name to be used in commencing the burnt records proceeding at their request and in their interest. He so swears. Fish was the attorney of Sayles & Walker, and began the burnt records proceeding in Beecher’s name for -them, under their directions and in their interest as well as his own. They were therefore the real parties in interest in that proceeding, and were bound by the decree entered in it. In Bennitt v. Star Mining Co. 119 Ill. 9, it was said: “Sometimes persons who are not parties to the record ’* * * are' bound by the judgment or decree. Persons on whose behalf and under whose direction the suit is prosecuted or defended in the name of some other person fall within this category.” Men, who cover up their fraudulent transactions in another person’s name, and swear that such person is the real owner of land and get the title established in him as owner, are es-topped from denying such ownership when their conduct has induced third parties to invest their money in the purchase of said land and title. Grant took them at their word, that Beecher was the owner, and bought Beecher’s interest at the bankrupt sale, and then made conveyances to his client and the other owners.